Per curiam

The rule is where an injunction hath been obtained, arid dissolved on hearing the answer of the De=-fendant,, and the Plaintiff retains the bill, if betakes no steps towards preparing his cause for hearing, in two terms after, the bill shall be dismissed for Want of prosecution. In the present case, two terms have interve- ' ned since the dissolution of the injunction, and the Complainant hath taken no step.s by referring the cause, taking depositions or otherwise, and therefore must be dis; missed. It Was dismissed accordingly.
Note, Vide Anonymous, ante 162. Anonymous, post 451. Dawson v-2 Hay. 296,